1. MEDA and financial support to Palestine - evaluation, implementation and control (vote)
- Report: Kratsa-Tsagaropoulou
- Before the vote on paragraph 38
(PT) Mr President, I should like to table an amendment that has been agreed with our rapporteur, Mrs Kratsa-Tsagaropoulou. This amendment is intended to replace the current Amendment 38 with the following text:
'Welcomes the Council decision of 18 June asking the EU to resume normal relations with the Palestinian Authority immediately and to this end to develop the conditions for urgent, practical and financial assistance, including direct financial support to the new government, as well as to ensure the provision of emergency and humanitarian assistance to the population of Gaza;'
rapporteur. - (EL) Mr President, I should like first of all to thank all my honourable friends from the various political groups who cooperated with me on this report, which is so important for our Euro-Mediterranean partnership and which also contains important and sensitive points which have to do with the funding of the Palestinian Authority.
In the amendment referred to by Mr Casaca which, as he knows, we made together, there is a parenthesis at the end '(via, especially, the TIM)', which is part of the oral amendment. I have no other amendments to table other than to mention that paragraph 38 referring to the Mecca agreement and to a national unity government is no longer topical and has been deleted and replaced by the paragraph which Mr Casaca has just read out, with the parenthesis '(via, especially, the TIM)' at the end. That is all, other than to thank you for your cooperation and support.
To recap for everybody's benefit, Mr Casaca has tabled an oral amendment to paragraph 38, which in its original version and with the rapporteur's addition already has the words 'via, especially, the TIM' added at the end of the text that you will find attached to your voting list. Are there any objections to the oral amendment in its entirety? There are no objections. Quite exceptionally, the rapporteur is asking for the floor again.
Recital N, which has to do with this matter.
The second oral amendment on suppression of recital N was tabled at the same time. It will require a separate vote, but the two amendments are connected.
(The oral amendments were accepted)